Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 1 of 28




                     EXHIBIT
                       24
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 2 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 3 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 4 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 5 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 6 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 7 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 8 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 9 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 10 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 11 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 12 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 13 of 28




                     EXHIBIT
                       25
           Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 14 of 28




                                                 •    Inbox


                                             •       Sent Mail
•
    ?

                                                                                            •    Sign Out
                                                                                   conrcrete@gmail.com
•
•
•

•
    Received:May 10, 2017 3:18 PM
    Expires:Jul 9, 2017 3:18 PM
    From:jsturgeon@communitybankoftx.com
    To:conrcrete@gmail.com
    Cc:
    Subject:Email Inquiry April 26, 2017   SECURE
    Attachments:2011-09-23 Vista Breach to HCCI of RHHC Act. info.pdf
                                This message was sent securely using ZixCorp.

            Dear Mr. Hassell:
            I am responding to the inquiry you earlier made to our officer Brandon Burk. This
            matter has been forwarded to me for handling. Please direct any further inquiries
            concerning this matter to me.
            On or about September 23, 2011 and in response to a phone call received from Shawn
            Potts, the attached email was forwarded to Shawn Potts. It included the account
            "snapshot" embedded in that email.
            We have performed a review of our email servers using our normal email research
            protocol and have not located any additional emails from our bank to Shawn Potts
            relating to R Hassell Builder Inc.
            Let me know if you have any further questions with regard to this matter.


    James L. Sturgeon
    Senior Executive Vice President
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 15 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 16 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 17 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 18 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 19 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 20 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 21 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 22 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 23 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 24 of 28
Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 25 of 28
          Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 26 of 28



Chief Risk Officer
________________________________________________

CommunityBank of Texas, N.A.
P 713.308.5743 \\ F 713.308.5843
C 713.502.8840 \\ jsturgeon@cbotx.com
9 Greenway Plaza, Suite 110 \\ Houston, TX 77046
cbotx.com



This communication does not reflect an intention by the sender or CommunityBank of
Texas, N.A. to conduct a transaction or make any agreement by electronic means. Nothing
contained within either this message or any attachment shall satisfy the requirements for a
writing, and nothing contained herein shall constitute a contract or electronic signature
under the Electronic Signatures in Global and National Commerce Act (ESIGN), any version
of the Uniform Electronic Transactions Act (UETA), or any other statute governing
electronic transactions. This electronic transmission and any attached documents or other
writings are confidential and for the sole use of the intended recipient(s) identified above.
This message may contain information that is privileged, confidential, or otherwise
protected from disclosure under applicable law. If you are not the intended recipient, or
employee, or agent responsible for delivering the information to the intended recipient,
you are hereby notified that any use, reading, dissemination, distribution, copying, or
storage of this information is strictly prohibited. The recipient should check this email and
any attachments for the presence of viruses. CommunityBank of Texas, N.A. accepts no
liability for any damage caused by any virus transmitted by this email. If you have received
this information in error, please notify CommunityBank of Texas, N.A. via e-mail at
notify@communitybankoftx.com and delete the electronic transmission, including all
attachments from your system.

-------------------------------------------------------------------------
This message was secured by ZixCorp(R).
      Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 27 of 28                                     5/21/2018 9:34 AM
                                                                                      Chris Daniel - District Clerk Harris County
                                                                                                        Envelope No. 24724776
                                                                                                            By: DELTON ARNIC
                                                                                                       Filed: 5/21/2018 9:34 AM



                                        CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO., INC., et al,             §             IN THE DISTRICT COURT OF
      Plaintiffs                                   §
                                                   §
v.                                                 §             HARRIS COUNTY, TEXAS
                                                   §
ROYCE HASSELL, et al,                              §
      Defendants                                   §             113th JUDICIAL DISTRICT


                                          NOTICE OF HEARING


        Please take notice that the oral hearing on Royce Hassell’s Anti-Slapp Motion to Dismiss is set on

Friday, the June 15, 2015, a 1:00 P.M. in the 113th Judicial District Court at the Harris County Civil

Courthouse, 201 Caroline Street, 10th Floor, Houston, Texas 77002.


                                                         Respectfully submitted,


                                                         By: /s/ Silvia T. Hassell__________
                                                         Silvia T. Hassell
                                                         State Bar No. 09205200
                                                         12807 Haynes Rd., Bldg. C
                                                         Houston, Texas 77066
                                                         Tel. 713-665-2442
                                                         Fax. 713-665-0369
                                                         E-Mail: sehassell@aol.com

                                                         Attorney for Royce Hassell


                                            CERTIFICATE OF SERVICE

       I hereby certify that on 21st day of May, 2018, a true and correct copy of the foregoing instrument
was served on counsel of record in accordance with the Texas Rules of Civil Procedure.


                                                         /s/ Silvia T. Hassell______________________
      Case 19-03452 Document 1-10 Filed in TXSB on 05/03/19 Page 28 of 28                               5/21/2018 11:22 AM
                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 24731131
                                                                                                       By: DELTON ARNIC
                                                                                                Filed: 5/21/2018 11:22 AM

                                       Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                     §    IN THE DISTRICT COURT OF
INC.,                                             §
      Plaintiff                                   §
                                                  §
v.                                                §    HARRIS COUNTY, TEXAS
                                                  §
ROYCE HASSELL and                                 §
SILVIA HASSELL,                                   §
      Defendants                                  §     113TH JUDICIAL DISTRICT

                                      NOTICE OF HEARING
          Please take notice that an oral and evidentiary hearing on the Motion to Disqualify Silvia

Hassell, filed by the Plaintiff, the Third Party Defendants, and Third Party Plaintiffs (collectively

"Plaintiffs")1, is set for June 15, 2018 at 1:00 o'clock p.m.

                                                       Respectfully Submitted,

                                                       RENTEA & ASSOCIATES
                                                       700 Lavaca, Suite 1400-2678
                                                       Austin, Texas 78701
                                                       (512) 472-6291
                                                       (512) 472-6278 Facsimile
                                                       brentea@rentealaw.com


                                                       By: /s/ Bogdan Rentea
                                                         Bogdan Rentea
                                                         State Bar No. 16781000
                                                       ATTORNEY FOR PLAINTIFFS2

                                  CERTIFICATE OF SERVICE

        By my signature above, I hereby certify that on the 21st day of May, 2018, a true and correct
copy of the foregoing Notice of Hearing was served on the parties through their counsel of record
via the Court's e-file system.


      1
          For purposes of this notice, the collective Plaintiffs are Hassell Construction Company,
Inc., Phillip Hassell, Michael Hassell, Shawn Potts Hassell, and Jason Hassell.
      2
          See footnote 1.
